PER CURIAM.
A certified copy of the notice of appeal in the above-entitled action was filed in this court on the 26th day of August, 1937, and thereafter a stipulation was entered into by counsel for appellant and respondent extending the time within which to serve and file appellant’s brief to the 30th day of November, 1937. No brief has been filed, and no further steps or proceedings have been taken in the prosecution of the appeal.
The appeal is deemed to be abandoned, and the judgment and order appealed from are affirmed.
All the Judges concur.